                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

BLEU COPAS,                              )
     Plaintiff,                          )
                                         )
                                         )
v.                                       )                                Civil Action No. 3:17-CV-1447
                                         )
                                         )
BILL HASLAM, in his official capacity as )
GOVERNOR OF THE STATE OF TENNESSEE, )
      Defendant.                         )


       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION FOR
                       SUMMARY JUDGMENT


         Plaintiff brings this suit challenging the constitutionality of Tenn. Code Ann. § 63-22-302,

commonly referred to as the “Therapist Bill,” on the grounds that the statute violates the

Establishment Clause of the United States Constitution. (Complaint, ECF 2, ¶ 1,2). 1 Plaintiff’s

theory of the case is based on his own perception, which happens to be a misperception, of the

reasons for the Therapist Bill. Based on various outside sources such as blogs and news reports,

Plaintiff is under the misapprehension that the State of Tennessee passed this legislation for the

purpose of allowing religious counselors to discriminate against the LGBT community. However,

the legislative history shows that the legislators and Governor Haslam passed this legislation with the

primary intent to help patients, not to discriminate. All the testimony from the various counselors,

including the recent deposition of Dr. James Berry, a faith-based counselor, demonstrates that all


1
  Plaintiff initially claimed that the Therapist Bill violates the Equal Protection Clause, but this Court dismissed that
claim. [See, Memorandum and Order, ECF 21].


                                                           1



    Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 1 of 26 PageID #: 851
counselors, including faith-based counselors, do not discriminate against LGBT persons.

          Further, in his Complaint, Plaintiff insists that there are no “sincerely held beliefs” that are

not religious. However, Plaintiff admitted in his deposition that there are sincerely held beliefs that

are not rooted in religion. Dr. James Berry, a faith-based counselor, testified as to several sincerely

held beliefs that are not based on religion. [Dale Berry Deposition, pgs. 21-24].

          This Complaint is thus due to be dismissed because Plaintiff cannot establish standing to sue

and because the Therapist Bill does not violate the Establishment Clause.

                               STATEMENT OF UNDISPUTED FACTS

      I. The Legislative History of the Bill.

          Senator Johnson first raised the Therapist Bill before the Tennessee Senate in January 2016.

Senator Johnson indicated that there was a need for the bill because of a 2014 change to part A.11.b

in the American Counseling Association’s (ACA) Code of Ethics. In 2014, A.11.b. of the ACA

Code was changed to specifically ban counselors from referring patients based solely on the

counselor’s personally held values and beliefs. This was a departure from the ACA Code as it had

existed for many years. 2

          Senator Johnson was unaware of the reason for the change.

          On the House side, the sponsor was Representative Howell.

          The Therapist Bill was in debate over a course of several months. During that time, Senator

Johnson and Representative Howell, as well as concerned citizens, advanced several reasons why the

Therapist Bill was needed.

          Senator Johnson advocated the bill because: (1) a therapist would not be qualified or


2
    Tennessee adopted the 2014 ACA Code of Ethics in March 2016.

                                                       2



      Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 2 of 26 PageID #: 852
competent to provide needed therapy if the goal of the therapy conflicted with the therapist’s

sincerely held principles; and (2) there is a fear that individuals may target a therapist and seek

discipline or even sue claiming that any referrals were based on sincerely held principles, when in

actuality the referral was made on the basis of feelings of a lack of competency or some other

allowed reason. Senator Johnson pointed out that the primary goal of the Therapist Bill was to make

sure that people get the treatment they need from counselors qualified to provide it. One goal of the

Therapist Bill is to make sure that patients get referrals – there is no intent to shut anyone out.

Senator Johnson also pointed out that the Therapist Bill will just be a return to the ACA Code of

Ethics as it existed prior to 2014. Senator Johnson worked with the Department of Mental Health to

draft a bill that was acceptable to the Department.

       Representative Howell also believed that the Therapist Bill simply returned the Code of

Ethics back to what it was prior to 2014. It was Representative Howell’s opinion that the Therapist

Bill does protect the client – the counselor still has a duty to refer. Representative Howell’s reasons

for sponsoring the Therapist Bill were: (1) There may be a conflict between a counselor’s deeply

held beliefs and the goals of a patient, for example the patient may be seeking counseling about

assisted suicide. The therapist might not be the best fit because assisted suicide is contrary to the

therapist’s deeply held beliefs. The Therapist Bill is about matching up the patient and their goals

with a counselor who is in a better position to provide support and assistance; (2) The new ACA

Code inhibits the free exercise of religion. The Therapist Bill is an effort to reconcile religious

liberty concerns of licensed counselors and practitioners with a need to ensure that a person who

needs counseling does in fact get counseling; (3) The new ACA Code violates Title VII of the Civil

Rights Act because it discriminates against religious liberty; (4) The Therapist Bill seeks to protect


                                                  3



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 3 of 26 PageID #: 853
the needs of the client balanced with the First Amendment free speech and freedom of religion rights

of the counselor; and (5) It is impossible to have value-free counseling. The only way to prevent

imposing values on a client is to refer, which is what the Therapist Bill does.

       Representative Howell stressed that the Therapist Bill only seeks to change one part of the

ACA Ethics Code; the rest of the Ethics Code will remain in place, including the no-discrimination

clause and any refusal to make a proper referral. Representative Howell indicated that he was

attempting to prevent disciplinary actions against counselors who refer patients whose goals conflict

with the counselor’s beliefs. Representative Howell pointed out that, under the previous Code of

Ethics, there had been no disciplinary actions taken against counselors. So, things had been working

well under the old system.

       Senator Hensley pointed out that medical doctors are allowed to refer patients if the provider

believes that a patient’s lifestyle, such as smoking, is harmful. It was Senator Hensley’s opinion that

if the therapist believes that they do not think they can help, they should be able to refer. Senator

Green, a physician, pointed out that, based on science as well as his religion, he believes that life

begins at conception, so he does not feel comfortable prescribing the morning-after pill. Dr. Green,

will, however, refers patients who want this particular treatment. Dr. Green believes that therapists

should be able to do the same.

       Various senators and representatives believed that the Therapist Bill provides a good balance

between protecting the patient and protecting the therapist’s religious beliefs.

       Dr. Graham, a licensed professional counselor, testified that the Therapist Bill protects his

rights to honor his core beliefs while at the same time providing the most appropriate therapist for

the goals of the patient. Dr. Graham pointed out that, until 2014, the ACA allowed, and even


                                                  4



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 4 of 26 PageID #: 854
encouraged, the therapist to refer when the therapist did not feel competent to work with the goal of

the patient. The issue is not the person – it is the goal of the patient. Dr. Graham works with all

manner of people. According to Dr. Graham, it is very difficult for a therapist to separate out core

values when providing treatment – no matter how hard they try, the therapist is likely to convey at

least a subtle message that reflects their values. Dr. Graham testified that patients are the highest

priority and the best thing for a patient is to refer the patient to someone who shares the same belief

systems and would be in a better position to care for the patient.

        Representative Howell read a letter from Dr. James Dalton, a professor of counseling at

Freed-Hardeman University. According to Dr. Dalton, there are times when the best way to assist a

patient is to refer the patient to a counselor whose values are more neutral or in line with the patient’s

values regarding their reasons for seeking treatment.

        Dr. David Fowler, president of the Family Action Council Tennessee (FACT), read excerpts

from writings of Eugene Volokh, a professor of First Amendment constitutional law. According to

Mr. Volokh, Title VII requires public and private employers to exempt employees from generally-

applicable work if that work violated their religious freedom. Dr. Fowler testified that there maybe

lawsuits if the therapists are not properly accommodated.

        Dr. James Berry, a licensed psychologist with a faith-based counseling center in Knoxville,

testified that all counselors value every human being; there is no discrimination. According to Dr.

Berry, the issue is not the person, it is the goal of the therapy – what they are trying to accomplish –

that is the issue. Dr. Berry gave an example of an unmarried couple who seeks sex therapy from

him; Dr. Berry does not believe in extramarital sex, so he would not feel comfortable providing that

therapy. Dr. Berry does not have anything against the couple; it’s just that they are asking him to do


                                                    5



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 5 of 26 PageID #: 855
something he cannot do. A referral would be in the best interests of both the couple and the

therapist. Dr. Berry mentioned research that shows that therapists cannot hide their values. Dr.

Berry would want to refer to avoid imposing his values on the patients.

       Dr. Berry further pointed out that the old ACA Code stated that if counselors determine that

they are unable to assist patients, then the counselor avoids entering or continuing the counseling

relationship. But the new Code is completely different; it has teeth – counselors can be disciplined if

they violate the Code. Dr. Berry feared that there could be a political activist who disagrees with his

practice and practice group and who could report Dr. Berry’s practice group to the Board if there is

any referral, even if the referral was for reasons other than values.

       Other counselors testified similar to Dr. Berry. All agreed that there is no discrimination

against the patient; the issue is the goal of therapy and whether the goal conflicts with a deeply held

principle.

       Representative DeBerry stated that he believes that the Therapist Bill is appropriate because

otherwise the State is forcing some people to believe certain things, and people should be free in

their beliefs and not be forced to make a choice.

       At no point did anyone say anything about denying anyone therapy or trying to impede

therapy. All the therapists who testified stated that they do not discriminate against the person, but

they do not feel capable of properly treating people whose goals of therapy conflict with their values.

   II. Governor Haslam’s Specific Communications.

       Governor Haslam’s press release about the Therapist Bill is telling. In his statement,

Governor Haslam pointed out that there were two key provisions which alleviated his fears about the

Bill: (1) that it does not apply when the patient is in imminent danger of harming himself or others;


                                                    6



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 6 of 26 PageID #: 856
and (2) the requirement that the therapist coordinate a referral. Governor Haslam pointed out that the

substance of the bill did not apply to any one group, issue or belief system. It just allows counselors

to refer if the goals of therapy conflict with sincerely held principles, just like other professionals

such as doctors and lawyers.

       Dr. Berry wrote a letter to Governor Haslam in support of the Therapist Bill. In his letter, Dr.

Berry made statements consistent with his testimony. Dr. Berry also pointed out that all counselors,

not just faith-based counselors should be supportive because non-religious counselors have core

values that they cannot fake.

   III. Plaintiff’s History.

       A.      Plaintiff Has Not Made a True Effort to Find a Therapist.

       Plaintiff Bleu Copas is a Tennessee resident who lives in Powell, Tennessee with his husband

Ricky Shaw. Plaintiff married Mr. Shaw on July 4, 2015, soon after the Supreme Court decision in

the Tanco v. Haslam matter.

       Plaintiff has a master’s degree in counseling that he received after his Army discharge. He is

now a peer recovery specialist. In that role, Plaintiff mentors and conducts group and one-on-one

sessions. Plaintiff is working toward his professional therapist license.

       Plaintiff has known that he was attracted to boys and men since he was about 8 years old.

Plaintiff has always felt that he was “different,” and for that reason he has spent his entire life in

hiding, “I spend probably every moment of my life imagining that at any point I will be discriminated

against because I am gay.”

       With regard to seeking therapy, Plaintiff admits that he has always been reticent. In fact, for

any therapist he has had in his life, Plaintiff has had a fear of being discriminated against. Plaintiff


                                                   7



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 7 of 26 PageID #: 857
also fears seeking therapy because there is a “stigma” attached to mental illness. In addition,

Plaintiff has not sought therapy after his previous therapist, Dan Williams, left to go to another place

in February 2016, because Plaintiff does not want to do the hard work that it takes to initiate a new

relationship, such as dredging up memories and educating the therapist on his issues. Plus, Plaintiff

has internalized homophobia that he has dealt with his entire life. This internalized homophobia

causes Plaintiff to think that everyone else feels the same way – that others will discriminate because

they, also, are homophobic.

        Yet another problem that Plaintiff has listed is that he is not confident in the program that the

VA provides to send veterans, like himself, to outside vendors because it is not working well and

there have been many complaints.

        Plaintiff does not know of anyone who has been refused treatment or referred because of a

sincerely held belief.

        There are options available to Plaintiff. He could have obtained referrals from his trusted

therapists and psychiatrists. Plaintiff could have spoken to his friends and gotten referrals from

them. There are websites on which therapists specifically state that they will treat gay patients in the

areas where Plaintiff lives and works. In fact, the Tennessee Equality Project, an organization

formed specifically for protection of gay people, and of which Plaintiff is and has been for years a

participant, has a website that specifically asks for counselors to sign up and agree that they will not

turn anyone away even if the patient’s goals conflict with their sincerely held beliefs. But Plaintiff

has not used any of these resources.




                                                   8



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 8 of 26 PageID #: 858
        B.       Plaintiff Has no Proof of a First Amendment Violation.

        Plaintiff did not go to any of the legislative hearings and has not read the hearing transcripts.

Plaintiff did not testify at the hearings; he did not ask to testify at any of the hearings; and he has not

read the letters from the proponents of the legislation. Plaintiff does not know whether any of the

promoters of the legislation discussed any homophobic or anti-homosexual beliefs with lobbyists or

other legislators. Plaintiff is relying solely on what others have said about the legislation – news

reports, blogs, etc.

        Plaintiff’s sole support for his allegations that the Therapist Statute promotes religious

beliefs; that it was targeted at LGBT; that it was intended to discriminate against LGBT; that the

legislation was intended solely to allow religious counselors to discriminate against LGBT

community, is Plaintiff’s perception.

        Plaintiff agrees that it is best for someone to receive treatment from a therapist who is

sympathetic to the goals of the therapy. Plaintiff also agrees that people can have sincerely held

principles that are not related to religion.

                                     STANDARD OF REVIEW

        The standard of review for a Motion for Summary Judgment is familiar. Summary Judgment

is appropriate if there is “no genuine issue as to any material fact” and “the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. Proc. 56. After sufficient time for discovery and upon

motion, Fed. R. Civ. Proc. 56 mandates summary judgment against a party who fails “to make a

showing sufficient to establish the existence of an element essential to that party's case, and on which

that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

“Only disputes over facts that might affect the outcome of the suit under the governing law will


                                                    9



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 9 of 26 PageID #: 859
properly preclude the entry of summary judgment. Factual disputes that are irrelevant or unnecessary

will not be counted.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). When the movant has

satisfied his burden, “the non-moving party cannot rest on pleadings, but rather must set forth

specific facts showing that there is a genuine issue for trial.” Moldowan v. City of Warren, 578 F.3d

351, 374 (6th Cir. 2009)(citing to Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986)). In order to survive summary judgment, the non-moving party “must do more than

simply show there is some metaphysical doubt as to the material facts,” in other words, “a mere

scintilla of evidence is not enough; there must be evidence from which a jury could reasonably find

in favor of the nonmoving party.” Anderson, 477 U.S. at 252.

        Here, there are no genuine issues of material fact and Defendant is entitled to judgment as a

matter of law.

                                          ARGUMENT

        Plaintiff cannot prove an Establishment Clause violation. Moreover, Plaintiff cannot prove

that he has standing to sue.

I.      The Therapist Bill is Facially Neutral and Does not Violate the
        Establishment Clause.

        “The defining principle of Establishment Clause jurisprudence is that the ‘First Amendment

mandates government neutrality between religion and religion, and between religion and

nonreligion.’” ACLU of Kentucky v. Grayson County, Ky., 591 F.3d 837, 844 (6th Cir. 2010) (citing

McCreary County v. ACLU, 545 U.S. 844, 860 (2005)).

        To decide whether a statute violates the Establishment Clause, courts look to a modified

version of the Lemon v. Kurtzman test. Smith v. Jefferson County Board of School Commissioners,



                                                 10



     Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 10 of 26 PageID #: 860
788 F.3d 580, 588 (6th Cir. 2015); Granzeir v. Middleton, 173 F.3d 568, 572-73 (6th Cir. 1999). To

survive constitutionality, the statute must meet three prongs: (1) It must have a secular purpose; (2)

Its primary effect must be one that neither advances nor inhibits religion. For this prong, the

government must show that a reasonable observer would not consider the statute to be an

endorsement of religion; and (3) The statute must not foster an excessive entanglement with religion.

Id. 3 Each prong is analyzed in turn below.

         A.        The Therapist Statute Has a Secular Purpose.

         To determine whether this prong has been satisfied, the courts inquire as to whether the

actual purpose is to approve or disapprove of religion. Chaudhuri v. State, 130 F.3d 232, 236 (6th

Cir. 1997) (citing Edwards v. Aguillard, 482 U.S. 578, 585 (1987). The government’s purpose does

not have to be exclusively secular because “a focus on exclusively on the religious component of any

activity would inevitably lead to its invalidation.” Chaudhuri, 130 F.3d at 236 (citing to Lynch v.

Donnely, 465 U.S. 668, 680-81 (1984)). “There is room to play in the joints between” the Free

Exercise and Establishment Clauses. Cutter v. Wilkinson, 544 U.S. 709, 719 (2005). Further,

“unless it appears to be a sham, the government’s assertion of a legitimate secular purpose is entitled

to deference.” Chaudhuri, 130 F.3d at 236 (citing Edwards, 482 U.S. at 585). See also Granzeir,

173 F.3d at 574.

         Here, there is ample evidence of a secular purpose. The Therapist Bill serves the state’s

interest in governance of the counselors and their practice within Tennessee. See Tenn. Code Ann.

§§ 63-22-101 to 63-22-301. As with other professions, professional counselors shall comply with an


3
 In some cases, there is also another consideration – if history shows that the specific practice is permitted, then “it is not
necessary to define the precise boundary of the Establishment Clause.” The Court must acknowledge that the practice
was accepted by the Framers and has withstood the test of time. Smith, 788 F.3d at 587. Here, there is no historical

                                                             11



    Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 11 of 26 PageID #: 861
ethical code. See e.g., Tenn. Comp. R. & Regs. 0450-01-.13 (professional counselors), Tenn. Comp.

R. & Regs. 0880-02-.14 (physicians), Tenn. R. S. Ct. Rule 8 (attorneys). For professional

counselors, the board adopted the code of ethics adopted by the American Counseling Association

(“ACA”) unless it conflicts with state law. Tenn. Comp. R. & Regs. 0450-01-.13. When the ACA

adopted a new provision in the code in 2014, the legislators later decided they did not want that

particular provision to govern counselors practicing in Tennessee . [Hearing Transcript, pg. 2-5.]

         The Therapist Bill also aimed to protect patients within Tennessee. All supporters of the

Therapist Bill were concerned about the negative impact that a therapist with conflicting values

could have on a patient. [Hearing Transcript, pgs. 2-6, 14-15, 73-78, 80, 82-83, 87, 89, 95, 156-157,

261-263, 272-273, 268-270, 264-266]. The concern was that a therapist could never “shelve” or hide

core values, and thus the therapy could be confusing and harmful to the client. [Id]. All the

therapists who testified pointed out that it is not the person who is at issue – therapists treat all kinds

of people – instead, it is the goal of the therapy and whether the goal conflicts with a core value.

Treating people for depression, personality conflicts, that kind of thing, would not be affected. It

would be where the patient wants something like sex therapy for an unmarried couple which would

be the issue. [Hearing Transcript, 270-271].

         In addition, the Therapist Bill sought to protect counselors from unwarranted litigation that

could arise due to the change in the ACA Code. There was a real fear that people would target

certain therapists and claim that referrals were due solely because of sincerely held principles, when

in fact the referral was made based on feelings of a lack of competency or some other reason.

[Hearing Transcript, pgs. 2-6, 14-15]. When asked how he would respond if someone were to accuse


evidence regarding therapists and whether they can refer.

                                                            12



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 12 of 26 PageID #: 862
him of unethical conduct, Plaintiff agreed that he would be nervous and would have to defend

himself. [Bleu Copas Deposition, pgs. 100].

         Moreover, there was a fear that the new ACA Code violated Title VII of the Civil Rights Act

by discriminating against religious liberty. There was a concern that this could lead to lawsuits for

violations of civil rights of the counselor. [Hearing Transcript, pgs. 153-154, 160, 164-165, 243-

244]. This concern was not unfounded – there was a very public and recent similar lawsuit based on

whether portions of the Affordable Care Act violated the Religious Freedom Restoration Act. See

Burwell v. Hobby Lobby, 573 U.S. 682 (2014). 4

         All of these stated secular purposes—governance of counselors, protection of patients,

avoidance of subsequent lawsuits arising from the new ACA Code—are entitled to deference.

         Further, admittedly, a part of the purpose behind the Therapist Bill was to balance therapists’

Free Exercise of religion and Free Speech with the patients’ rights to quality therapy. [Hearing

Transcript, pgs. 146, 153-154, 156-157, 160-161, 164-165]. But only a part—the legislators

recognized that therapists who are not religious also have core values, hence the change from

“sincere religious principles” to “sincerely held principles.” 5 Because a purpose does not have to be

exclusively secular, this fact does not violate the Establishment Clause. See Chaudhuri, 130 F.3d at

236. And it is well settled that a proper governmental purpose can be to accommodate the Free

Exercise of religion without running afoul of the Establishment Clause. Cutter, 544 U.S. at 711;

Hobbie v. Unemployment Appeals Comm’n of Fla., 480 U.S. 136, 144-45 (1987); Corporation of

Presiding Bishop of Church of Latter Day Saints v. Amos, 483 U.S. 327, 334-335 (1987) (“[T]here is


4
  Admittedly the Restoration Freedom Religious Act only apples to the Federal Government. This case is just cited as an
example.
5
  Even Plaintiff acknowledges that non-religious persons have core values. [Copas Deposition, pg.].

                                                         13



    Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 13 of 26 PageID #: 863
ample room under the Establishment Clause for benevolent neutrality which will permit religious

exercise to exist without sponsorship and without interference … it is a permissible legislative

purpose to alleviate significant governmental interference with the ability of religious organizations

to define and carry out their religious missions.”).

       Here, one of the things that the legislators tried to accomplish was a fair balance between free

exercise of religion and free speech and the rights and needs of patients. [Hearing Transcript, pgs.

146, 153-154, 160-161, 164-165, 229-234]. Representative Howell, one of the sponsors, pointed out

that the only part of the ACA Code of Ethics that is affected is the one about referrals. All other

aspects of the ACA Code remain intact, including the no-discrimination clause. [Hearing Transcript,

pgs. 233-234, 337, 340-341]. Also, throughout the hearings, it was evident that the main focus was

on the health and well-being of the patients. The legislative history makes it clear that the purpose

was not to accommodate religion at the expense of patients. The facts that (1) there is a requirement

of a referral and (2) that no referral is allowed if the patient is at risk of serious harm demonstrate

that the legislative purpose was to protect the patient while acknowledging the therapist’s core

values. The Therapist Bill is thus one of those instances where there is proper “play in the joints

between” the Free Exercise and Establishment Clauses. See, Cutter, supra.

       The Sixth Circuit weighed in on this issue in Ward v. Polite, 667 F.3d 717 (6th Cir. 2012). In

Ward, the plaintiff, a counseling student with strong faith-based values, asked to refer a same-sex

couple if the couple desired therapy which would require her to affirm the same-sex relationship.

Ward, 667 F.3d at 731. The plaintiff indicated that she did not discriminate – she had no problem

counseling gay and lesbian clients, as long as the university did not require her to affirm their sexual

orientation. Id. at 732. The university expelled her from the program. Id. at 731-32.


                                                  14



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 14 of 26 PageID #: 864
        Ms. Ward filed suit alleging violation of her Free Exercise and Free Speech rights. The Court

pointed out that the ACA Code of Ethics did not contain a no-referral clause.6 Id. at 735. The ACA

Code did, however, (and still does) require that counselors be aware of their own values and avoid

imposing them on their clients. Id.; ACA Code of Ethics, A.4.b. The Court pointed out that “The

point of the referral was to avoid imposing her values on gay and lesbian clients.” Id. (emphasis in

original). The Court further pointed out that “[T]olerance is a two-way street. Otherwise, the rule

mandates orthodoxy, not anti-discrimination.” Id.

        Here, the therapists who testified in favor of the Therapist Bill stated that they counsel all

manner of people; they do not discriminate. It is only when the goals of the therapy conflict with

their values that they seek to refer. [Hearing Transcript, pgs. 73-89, 259, 264-266, 270-71]. Further,

the sponsors of the Bill indicated that their intention was to simply return the ACA Code of Ethics

back to the way it was, and had been, for many years. [Hearing Transcript, pg. 155].

        Plaintiff tries to make much hay out of the citizen proponents of the Therapist Bill,

particularly Family Action Council Tennessee (FACT) and the Alliance Defending Freedom (ADF).

[See, Complaint, ECF 2, ¶¶ 22-28]. All that Plaintiff says about these organizations is that they

“promoted” the Therapist Bill. But looking at the legislative history, ADF never makes an

appearance. [ciDavid Fowler, the president of FACT, did come to testify about the Therapist Bill,

but he was just one of many who testified in favor of the Bill. Id. There were also people who

testified against the Bill. Id. All sides were heard. Plus, while courts may look into comments that a

sponsor makes, “ultimately it is the purpose of the government decision-makers that is most

important.” ACLU, 591 F.3d at 850. The legislative history shows that the greatest consideration of


6 In 2014, after Ward, the ACA Code changed to preclude referrals. [Hearing Transcript, pg. 2-3; 2015 ACA Code

                                                      15



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 15 of 26 PageID #: 865
the legislators and of Governor Haslam was the well-being of the patients. Everyone wanted to

ensure that a patient got the best therapist for the goal of the therapy; there was a consensus that a

therapist whose core values conflicted with the goal of the therapy was not the best fit and might

even be harmful.

         There is nothing to suggest that the actual purpose was to approve or disapprove of religion,

even though part of the reasoning was to protect First Amendment free exercise of religion. In doing

so, the legislators did not indicate any approval of religion (or disapproval)—they just acknowledged

that the right to free exercise was as a right that they were supposed to protect. The first prong of the

analysis is satisfied.

         B.     There is no Endorsement of Religion.

         The second prong requires the Court to determine whether the principal or primary effect of

the statute either advances or inhibits religion. Lemon v. Kurtzman, 403 U.S. 602, 612 (1971);

Chaudhuri, 130 F.3d at 237. This prong requires the Court to consider the reactions of a reasonable

observer; if a reasonable observer would conclude that the message the government communicated is

one of approval or disapproval of religion, then the statute is invalid. Lemon; Chaudhuri; Smith, 788

F.3d at 590. The reasonable observer must be assumed to be aware of the history and the context of

the statute. Smith, 788 F.3d at 590. The reasonable observer must be assumed to be aware of the

legislative history and text of the statute. Id.

         But “a law is not unconstitutional simply because it allows churches to advance religion,

which is their very purpose. For a law to have forbidden ‘effects’ under Lemon, it must be fair to say

that the government itself has advanced religion through its own activities and influence.” Amos, 483


of Ethics.]

                                                   16



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 16 of 26 PageID #: 866
U.S. at 337 (emphasis in original).

        Here, a reasonable observer with knowledge of the reasons for the Therapist Bill and who is

familiar with the legislative history, would not think that the primary effect is to aid religion. It is

clear from the hearings that the major considerations at all times were the health and well-being of

patients. There was a concern that therapists cannot shelve their values and thus a therapist whose

core values conflict with the goals of a patient’s therapy could, and most likely would be, detrimental

to the patient. There was a consensus that therapists whose values are more in line with their

patients’ goals could be more effective counselors (and Plaintiff agrees). Certainly, that would

necessarily include religious counselors and their values, but it would also include those who are not

religious and their values (Plaintiff agrees that non-religious persons have core values or sincerely

held beliefs). Plus, it is important to bear in mind that the only part of the new 2014 ACA Code of

Ethics that was affected was the part about referrals – the non-discrimination clause and the clause

prohibiting imposition of values – remain intact. There can be no discrimination as to the person.

The legislators were only attempting to revert to the old ACA Code of Ethics, which had been in

place for many years without incident.

        Further, even as to the nod to religion, all that occurred was that the legislators allowed

private religious counselors to exercise their Free Exercise and Free Speech rights, whatever those

might be; the Therapist Statute does not sponsor, finance, or aid any religion. The Supreme Court

has found that such allowance for Free Exercise and Free Speech rights is not an unconstitutional

endorsement of religion. See, Amos, supra; Cutter, supra. The statute does not apply to government

providers. See Tenn. Code Ann. § 63-22-301.

        Moreover, Plaintiff is not a “reasonable observer.” Plaintiff is not familiar with the


                                                  17



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 17 of 26 PageID #: 867
legislative history – he did not go to the hearings, did not read the transcripts, did not read any letters

from any proponents of the Therapist Bill, and did not ask to testify. [Bleu Copas Deposition, pgs.

80-81, 114, 115, 122, 123-124, 127, 128]. Plaintiff is not familiar with the Therapist Bill and how it

works – that it only affects part A.11.b of the Code, and does not affect C.5, the non-discrimination

part. Plaintiff’s entire basis for this lawsuit is based on his subjective perception of the law and how

it works. [Bleu Copas Deposition, pgs. 115, 122, 123-124, 127, 128]. Plaintiff thus has no proof

that the primary effect is to endorse religion.

        The Therapist Statute does not improperly endorse religion.

        C.              The Statute Actually Avoids Entanglement with Religion.

        The Sixth Circuit recognizes that a plaintiff has a high bar to meet in order to prevail on the

third prong, excessive entanglement. Granzeir, 173 F.3d at 574 (citing to Agostini v. Felton, 521

U.S. 203, 232-36 (1997)). In determining whether there is excessive entanglement, courts look to

these factors: (1) the character and purposes of the institutions that are benefited; (2) the nature of the

aid that the State provides; and (3) the resulting relationship between the State and the religious

authority. Agostini, 521 U.S. at 232; Smith, 788 F.3d at 593; Steele v. Indus. Dev. Bd. Of Metro

Gov’t Nashville, 301 F.3d 401, 425 (6th Cir. 2002).

        Here, the institutions that are benefited are all private practice therapists, regardless of their

religious (or non-religious) leaning. Because of the Therapist Bill, the therapist can rest easy

knowing that he cannot be disciplined if he refers a patient whose goals of therapy conflict with his

core values. Again, the point of the Therapist Statute was to return the ACA Code back to what it

provided prior to the 2014 change, not to endorse any discrimination. It does not apply to counselors

outside of the private practice setting. Tenn. Code Ann. § 63-22-301.


                                                    18



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 18 of 26 PageID #: 868
         Second, there was and is no financial aid or support; there is nothing in the Therapist Bill that

defines what “sincerely held beliefs” are supposed to be; and there is nothing in the Therapist Bill

that provides any relief to religious groups. It is a facially neutral statute that applies to all private

practice therapists.

         Finally, there is no resulting relationship between the State and a religious authority. In fact,

without the Therapist Bill, there is a risk of significant entanglement with religion. Without the

statute, there is a risk that patients will complain about referrals from therapists, some or all of whom

may be faith-based counselors. The result would then be that the Department of Mental Health

would be fielding these complaints and dealing with, among others, faith-based counselors. In

addition, there would likely be lawsuits from faith-based and other therapists complaining that the

new ACA Code (which the State adopted) violates their Free Exercise and Free Speech rights.

Others may file suit claiming there is a violation of Title VII. The Therapist Bill avoids all of that.

There is no excessive entanglement.

         For the reasons stated, Plaintiff fails to establish an Establishment Clause violation. The

Therapist Bill meets each prong of the modified Lemon v. Kurtzman test. Judgment should be

granted to Defendant.

II.      Plaintiff Speculates that a Therapist Might Possibly Discriminate Against Him;this is
         Not Sufficient for Standing.

         Federal courts are limited to the jurisdiction prescribed by Article III of the United States

Constitution. Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576, 581 (6th Cir. 2016). Article III

limits the jurisdiction of federal courts to "cases" or "controversies." U.S. Const. art. 3, § 2. The

“case and controversy” requirement “is not satisfied, and a court therefore has no jurisdiction, when



                                                    19



      Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 19 of 26 PageID #: 869
the claimant lacks standing.” Fieger v. Michigan Supreme Court, 553 F.3d 955, 961 (6th Cir. 2009)

(quotation omitted). Therefore, “[s]tanding is the threshold question in every federal case.” Id.

(citation omitted).

        A plaintiff has the burden to establish standing. Soehnlen, 844 F.3d at 581. Three elements

must be shown: (1) an injury in-fact, (a) which is concrete and particularized and (b) actual and

imminent, not conjectural or hypothetical; (2) an injury “fairly traceable to the challenged action of

the defendant;” and (3) “it is likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-62 (1991);

Soehnlen, 844 F.3d at 581. Id. Plaintiff’s claim fails on all three factors.

        In its Memorandum and Order (ECF 21), this Court found based on the pleadings that

Plaintiff had standing. Defendant, and thus the Court, focused on the concreteness and particularized

requirements of standing. (Mem. and Order, ECF 21, PageID # 192-200.) Now after discovery,

taking all facts into consideration, it is clear that Plaintiff cannot establish standing. In particular,

Plaintiff cannot establish elements (1)(b), (2), and (3) above, in other words: (A) that his injury is

actual and imminent; (B) that his injury is fairly traceable to Defendant; and (C) that his injury is

likely to be redressed by a favorable decision.

        A.      Plaintiff’s Injury is Only Hypothetical, Not Actual and Imminent.

        “Although imminence is concededly a somewhat elastic concept, it cannot be stretched

beyond its purpose, which is to ensure that the alleged injury is not too speculative for Article III

purposes—that the injury is certainly impending.” Clapper v. Amnesty Intern. USA, 568 U.S. 398,

409 (2013) (quoting Defenders of Wildlife, 504 U.S. at 565, n.2). The United States Supreme Court

has “repeatedly reiterated that ‘threatened injury must be certainly impending to constitute an injury


                                                   20



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 20 of 26 PageID #: 870
in fact,” and that ‘allegations of possible future injury’ are not sufficient.’” Id. (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990); see also Defenders of Wildlife, 504 U.S. at 565, n.2;

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, (2006); Friends of the Earth, Inc. v. Laidlaw

Environmental Services (TOC), Inc., 528 U.S. 167, 190 (2000); Babbitt v. Farm Workers, 442 U.S.

289, 298 (1979).)

        In Clapper, 568 U.S. at 401-02, the Court held that the respondents lacked standing and

concluded that the “theory of future injury is too speculative to satisfy the well-established

requirement that threatened injury must be ‘certainly impending.’” Id. at 401. The Court stated,

“We decline to abandon our usual reluctance to endorse standing theories that rest on speculation

about the decisions of independent actors.” Id. at 414. See also, Morrison v. Board of Educ. Of

Boyd County, 521 F.3d 602, 607-08 (6th Cir. 2008). In Morrison, 521 F.3d at 607-08, a student

believed that he could not speak out against homosexuals because the school had a policy

disallowing stigmatizing speech. The student feared that he would be punished if he did so. Id. But

there was no “specific action by the Board—that were he to speak, punishment would result.” Id. at

610. The Sixth Circuit found there was no standing. “To avoid conferring standing by way of

guesswork, we require that a litigant demonstrate either a concrete harm or the threat of such harm.”

Id. at 608.    Where a Plaintiff’s standing is based on “subjective perceptions, beliefs and

misapprehensions,” there is no standing. Id.

        Here, Plaintiff’s standing arguments are based on nothing more than “subjective perceptions,

beliefs and misapprehensions.” Plaintiff acknowledges that he has not made any real effort to find a

therapist for the past three years. Plaintiff has not looked on or for any websites, including the

website for the Tennessee Equality Project; Plaintiff has not sought recommendations from any of


                                                   21



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 21 of 26 PageID #: 871
his trusted therapists or psychiatrists, or from anyone at all. [Bleu Copas Deposition, 43-44, 46-52,

53-57, 73-74, Exhibits 1-4]. There are a number of reasons why Plaintiff has not sought a therapist–

many of which are unrelated to the passage of the Therapist Bill: (1) Plaintiff does not want to do the

hard work that it takes to start a new therapist relationship; (2) Plaintiff is not confident in the

program that the VA uses to send people to outside treatment; (3) Plaintiff does not want to seek

treatment or request recommendations because there is a “stigma” attached to seeking help; (4)

plaintiff has always been reticent about seeking treatment; (5) Plaintiff has always been afraid of

discrimination – he spends “every moment” of his life thinking that he will be discriminated against;

and (6) Plaintiff has internalized homophobia that causes him to believe that everyone else feels the

same way. [Bleu Copas Deposition, pgs. 15-16, 25-26, 27, 43-44, 46, 57-60, 69-70, 73-74, 77, 88-

89, 139-141].

       True, in his deposition, Plaintiff occasionally would pay lip-service to the idea that a therapist

might discriminate against him, but he really does not know whether that will happen. Plaintiff, who

himself is in the mental health field, does not know of anyone who has been discriminated against

after the Therapist Bill was passed. [Bleu Copas Deposition, pg. 77]. Plaintiff’s fear that he might

be discriminated against is not sufficient to confer standing. See, Morrison.

       Further, Plaintiff bases his entire claim here on his perception of how the law works, the

reasons for the law, and the basis for the law. [Bleu Copas Deposition, pgs. 115, 122, 123-124, 127,

128]. Plaintiff did not attend any hearings, did not read the hearing transcripts, did not read the

letters from the proponents of the Therapist Bill, and does not know whether any of the Therapist

Bill promoters discussed any anti-homosexual beliefs with any lobbyists or other legislators.

Importantly, Plaintiff is concerned about potential discrimination because he believes that the non-


                                                  22



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 22 of 26 PageID #: 872
discrimination part of the code of ethics – part C.5 – was affected by the Therapist Bill. [Complaint,

¶ 3]. That is simply not true; part C.5 remains intact – it is only the referral part of the code, A.11.b –

that was affected. [Hearing Transcript, pg. 233-234, 337, 340-341]. Further, all the therapists who

testified made it clear that they do not discriminate against the person – they just want to make sure

that, if a goal of therapy violates a sincerely held belief, that they can refer the patient to a therapist

who is more empathetic with the goal. Each testified that they believed this to be the best result for

everyone, particularly including the patient. 7

         Thus, Plaintiff’s entire case is built on subjective perceptions, beliefs, and misapprehensions,

which is not a proper basis for standing.

         B.       Plaintiff Cannot Show that his Alleged Injury is Fairly Traceable to any Action
                  by the State.

         In order to establish causation, a plaintiff must demonstrate some threatened or actual injury

resulting from the allegedly illegal action, and not “injury that results from the independent action of

some third party not before the court.” Simon v. Eastern Kentucky Welfare Rights Organization, 426

U.S. 26, 41-42 (1976); Clapper v. Amnesty Intern. USA, 568 U.S. 398, 414 (2013)( “We decline to

abandon our usual reluctance to endorse standing theories that rest on speculation about the decisions

of independent actors.”) Here again, the record shows that the part of the ACA code of ethics that

bars discrimination is still intact after the passage of the Therapist Bill. [Hearing Transcript, pg. 233-

234, 337, 340-341]; see also Tenn. Code Ann. § 63-22-110(b)(3). Thus, at least as far as the State,

there was an intent to prevent discrimination. Further, the Therapist Bill only applies to private



7
  Even Plaintiff agrees with this – that it is best for someone to get treatment from a therapist who is empathetic to the
goal of the client. [Bleu Copas Deposition, pg. 100].


                                                           23



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 23 of 26 PageID #: 873
providers; it does not apply to State counselors. Thus, if there is in fact any discrimination, 8 that

would be from a third party who is not before the court – i.e. any therapist who Plaintiff might see.

Plaintiff thus cannot show causation. Simon, 426 U.S. at 41-43; Clapper, 568 U.S. at 414.

         C.       Plaintiff Cannot be Assured that a Favorable Decision Will Redress His Issues
                  Because the 2014 Code of Ethics, Which Remains Intact Except for A.11.b,
                  Allows, and Even Requires, Referrals Based on Other Reasons.

    Plaintiff is under the mistaken impression that, if part A.11.b of the 2014 Code of Ethics is to be

re-instated, then no therapist will be able to refer based on some disagreement of the gay lifestyle. In

fact, part A.11.a, Competence Within Termination and Referral, states:

                  If counselors lack the competence to be of professional assistance to
                  clients, they avoid entering or continuing counseling relationships.
                  Counselors are knowledgeable about culturally and clinically
                  appropriate referral resources and suggest those alternatives. If
                  clients decline the suggested referrals, counselors discontinue the
                  relationship.

[2014 ACA Code of Ethics]. In addition, counselors are only allowed to practice within the

“boundaries of their competence.” [2014 ACA Code of Ethics, Part C.2.a]. Counselors can also

refer clients if the clients cannot afford the counselor’s fees. [2014 ACA Code of Ethics, Part

A.10.c]. Thus, counselors who disagree with the gay lifestyle and are asked to provide therapy to a

person whose goals of therapy are to affirm the gay lifestyle, can still refer if they reasonably believe

that they cannot provide competent service to the client. 9 It is important to note that, even after the

Therapist Bill, discrimination against the person is not permitted – Part C.5 of the ACA Code



8
  Which is itself highly speculative.
9
 It is important to distinguish between “competence” and core conflict. As Dr. Berry has testified, a therapist who has a
core value conflict could still be competent to render assistance to the client. [Dale Berry Deposition, pgs. 26-28]. The
issue is that the therapist would not be able to mask his or her core values, which could be very confusing for the client,
and thus referral is best for the client and the therapist. [Id.; Hearing Transcript, pgs. 261-263].


                                                           24



    Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 24 of 26 PageID #: 874
remains intact. And, the therapists who testified, including the Christian faith-based counselors,

testified that they do treat all kinds of people without regard to skin color or sexual orientation, just

not for goals of therapy that conflict with their values. These therapists believe that it is best for

someone who can be more empathetic and affirming to treat the client for that goal of therapy.

        Plaintiff cannot prove that he has standing to maintain this case.

                                               CONCLUSION

        Based on the foregoing, there are no issues of material fact and Defendant is entitled to

judgment as a matter of law.




                                                   25



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 25 of 26 PageID #: 875
                                                      Respectfully submitted,

                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter

                                                      S/Dawn Jordan
                                                      DAWN JORDAN, BPR 20383
                                                      STEPHANIE BERGMEYER, BPR 27096
                                                      Office of Tennessee Attorney General
                                                      Civil Justice Section
                                                      P.O. Box 20207
                                                      Nashville, Tennessee 37202-0207
                                                      (615) 532-2500


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing Defendants’ Memorandum in
Support of Motion for Summary Judgment has been filed electronically and may be accessed through
the Court’s electronic filing system. The following will receive a copy through the Court’s electronic
filing system:

Keith Edmiston
Edmiston Birdwell
7031 Middlebrook Pike
Knoxville, TN 37909

Christopher W. Cardwell
Mary Taylor Gallagher
Gullett, Sanford, Robinson & Martin
150 Third Avenue South, Suite 1700
Nashville, TN 37201

on this 15th day of May 2019.
                                               S/Stephanie Bergmeyer




                                                 26



   Case 3:17-cv-01447 Document 37 Filed 05/15/19 Page 26 of 26 PageID #: 876
